Osboene, J.
This was an action brought by Bonald Wells on behalf of himself and his two children asldng for money damages against Patrolman S. E. Horsley of the Ohio State Highway Patrol and Horsley’s superior officers, Lieutenant D. L. Furiate and Colonel Eobert M. Chiara-monte. Plaintiffs claim that an arrest made by Patrolman Horsley on February 3, 1974, was wrongful, unlawful and malicious.
Concurrently with the filing of the complaint herein, plaintiffs brought an action in the Court of Claims against the state of Ohio. The Court of Claims concluded that the arrest of plaintiff, Eonald Wells, was valid and legal and in short decided the ease in favor of the defendants and against the plaintiffs.
The Attorney General of the state of Ohio then filed a motion for summary judgment in this case based upon the *28principle of res judicata. Hearing was had on said motion. The court considers the arguments of counsel for the parties, the briefs submitted to the court, and finds as follows:
1. That the cause of action in this case is identical to the case filed and decided in the Court of Claims.
2. That the decision in the Court of Claims is an existing final judgment rendered upon the merits and that said judgment is conclusive of the rights, questions and facts in issue as to the parties in this ease and is a complete bar to this action.
It is therefore the judgment of this court that the motion for summary judgment filed by defendants herein be sustained.
Judgment herein is rendered for the defendants against the plaintiffs.

Judgment for defendants.